Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 9/29/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for synchronizing edge-located clocks in edge communication network.
Each independent claim identifies the uniquely distinct features, particularly:
receiving, at a first access device, a time stamp from a first TEA communicatively coupled to the first access device, the first TEA being selected from the group consisting of a wireless base station, a gaming device, and a trading station; 
transmitting the time stamp from the first access device to a second access device via communication media of the edge communication network; 
adjusting the time stamp to account for transit time of the time stamp from the first access device to the second access device; and 


The closest prior art:
Ruffini (US 20180206203 A1) discloses a method for synchronization of Wireless Base Stations.
Shen (US 20130121352 A1) discloses a method for a method and a device for time synchronization of wireless network.
Yair (US 20190334643 A1) discloses a method for time synchronization of cable networks.

All the prior art disclose conventional method for synchronizing edge-located clocks in edge communication network, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNG LIU/Primary Examiner, Art Unit 2473